             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 1 of 74 Page ID
                                              #:1327


                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        DECLARATION OF AARON M.
                    SEASON COMPANY, INC., a                   WAIS IN SUPPORT OF
                 14 Canadian corporation,                     DEFENDANTS PROPAGATE
                                                              CONTENT, LLC AND KEVIN
                 15             Plaintiffs,                   HEALEY’S MOTION FOR
                                                              ATTORNEY FEES
                 16       v.
                                                              Hearing Date: November 9, 2020
                 17 KEVIN HEALEY, an individual;              Time:         1:30 p.m.
                    PROPAGATE CONTENT, LLC, a                 Location:     Courtroom 9B
                 18 Delaware Limited Liability Company;                     411 West Fourth Street
                    and DOES 1 through 100, inclusive,                      Santa Ana, CA 92701
                 19
                               Defendants.                    File Date: March 24, 2020
                 20                                           Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12550571.1
                         WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 2 of 74 Page ID
                                              #:1328


                  1                       DECLARATION OF AARON M. WAIS
                  2         I, Aaron M. Wais, declare:
                  3         I am an attorney at law duly licensed to practice law in the State of
                  4 California and before this Court. I am, through my professional corporation, a
                  5 partner in the law firm of Mitchell Silberberg & Knupp LLP (“MSK”), attorneys of
                  6 record for Defendants Propagate Content, LLC and Kevin Healey (“Defendants”).
                  7 I submit this declaration in support of Defendants’ Motion for Attorney’s Fees.
                  8 Unless otherwise stated, I have personal knowledge of the following facts, and if
                  9 called and sworn as a witness, could and would competently testify thereto.
                 10 I.      Summary of Attorney’s Fees Sought
                 11         1.    Through their Motion for Attorney’s Fees, Defendants seek to recover
                 12 a total of $148,959 in attorney’s fees. This amount includes the $124,343 in
                 13 attorney’s fees that I, in good faith and by reviewing the invoices sent to
                 14 Defendants for services rendered, calculated as being attributable to Defendants’
                 15 moving to strike Plaintiffs’ second and third claims for relief pursuant to
                 16 California’s anti-SLAPP statute, California Code of Civil Procedure § 425.16,
                 17 which is also the activity that we took to defend Mr. Healey against those claims.
                 18 This amount also includes the $24,616 in attorney’s fees that I, in good faith and
                 19 by reviewing the time records of the relevant attorneys and paralegals, calculated
                 20 as being attributable to preparing and filing this motion for fees. (A short
                 21 supplemental declaration for fees incurred in preparing the reply brief will be filed
                 22 with the reply brief.)
                 23         2.    In my professional judgment, I believe the fees being sought are
                 24 reasonable both as to the number of hours expended and the amount of the hourly
                 25 rates being charged. I will now discuss each of these topics in turn.
                 26 II.     Services Rendered by MSK
                 27         3.    As lead counsel, I am familiar with the work performed by MSK in
    Mitchell     28 connection with moving to strike Plaintiffs’ second and third claims for relief
  Silberberg &
   Knupp LLP
                                                               2
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 3 of 74 Page ID
                                              #:1329


                  1 pursuant to California’s anti-SLAPP statute and to defend Mr. Healey against those
                  2 claims. I have also reviewed the invoices that our firm sent to Defendants for work
                  3 related to these activities through August 31, 2020,1 which substantiate the total
                  4 time reasonably spent on those activities and include detailed descriptions of the
                  5 work performed by each timekeeper and the number of hours that he or she spent
                  6 on each individual task. True and correct copies of those invoices are attached
                  7 hereto collectively as Exhibit 5. MSK maintains copies of invoices sent to clients
                  8 in the ordinary course of their business. The invoices have been redacted in three
                  9 ways: first, to protect the privacy of individuals; second, to protect the content of
                 10 privileged communications between me and my clients; and third, to exclude those
                 11 fees that do not relate to Defendants’ moving to strike or defend against Plaintiffs’
                 12 second and third claims for relief.
                 13         4.    As lead counsel, I am also familiar with the work performed by MSK
                 14 in connection with the present motion for attorney’s fees. I have also reviewed our
                 15 computerized billing records in order to substantiate the total time reasonably spent
                 16 preparing and filing this fee motion.
                 17         5.    Defendants engaged MSK in connection with this case shortly after
                 18 they received service of process in March 2020. Given the number of claims at
                 19 issue and their type, I decided to staff the case as follows: I enlisted one associate,
                 20 Gabriella Nourafchan, to primarily work with me in analyzing and moving to
                 21 dismiss the Corporate Plaintiffs’ copyright infringement claims, including
                 22 conducting a substantial similarity analysis. I enlisted another associate, Craig
                 23 Bradley, to primarily work with me in analyzing and moving to strike and dismiss
                 24 Plaintiffs’ second and third claims for relief, as well as Mr. Hallock’s fourth claim
                 25
                 26   As discussed below, these invoices were generated from contemporaneous time
                      1

                    records entered into computerized billing software and maintained by MSK in the
                 27 normal course of business. Defendants have received the invoices for time billed
                    through August 31, 2020; invoices reflecting time billed in September and October
    Mitchell     28 relating to this fee motion will be sent in due course.
  Silberberg &
   Knupp LLP
                                                               3
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 4 of 74 Page ID
                                              #:1330


                  1 for breach of contract against Mr. Healey. I enlisted a senior research analyst, Jim
                  2 Berkley, to primarily work with me in researching and compiling evidence of the
                  3 public’s interest in pranks, prank shows, Prank Encounters, and the show’s host,
                  4 Gaten Matarazzo. Finally, I enlisted a senior paralegal, Elana Moses, to primarily
                  5 work with me in assembling documents and evidence and otherwise preparing
                  6 pleadings and other materials for filing.
                  7         6.    After assembling the team, we investigated the factual and legal
                  8 merits of all of Plaintiffs’ claims, including their second and third claims for relief.
                  9 After investigating the factual and legal merits of Plaintiffs’ claims, I believed, as
                 10 is relevant here, that Plaintiffs’ second and third claims for relief were preempted
                 11 by the federal Copyright Act and otherwise deficient as a matter of law. I also
                 12 believed that these claims arose out of Defendants’ acts in furtherance of their free
                 13 speech rights—namely, the creation, production, and distribution of a show, Prank
                 14 Encounters. I further believed that Prank Encounters was in connection with
                 15 matters of public interest, namely, the public’s interest in pranks, prank shows,
                 16 Prank Encounters itself, and Prank Encounters’ host, Gaten Matarazzo. As such, I
                 17 believed that if Plaintiffs continued to prosecute these claims they should be
                 18 stricken pursuant to California’s anti-SLAPP statute.
                 19         7.    As such, on May 7, 2020, I sent an email to Plaintiffs’ counsel,
                 20 Richard Charnley and Nicole Uhlmann, explaining Defendants’ position. Attached
                 21 hereto as Exhibit 1 is a true and correct copy of my email to Plaintiffs’ counsel.
                 22 Thereafter, on or about May 13, 2020, I spoke to Mr. Charnley and Ms. Uhlmann
                 23 about these issues and our intent to move to strike (and dismiss) Plaintiffs’ second
                 24 and third claims for relief. We also discussed my belief as the lack of merit of the
                 25 Corporate Plaintiffs’ copyright infringement claims and Mr. Hallock’s fourth cause
                 26 of action and our intent to also move to dismiss or strike these claims. Plaintiffs’
                 27 counsel disagreed with our position and Plaintiffs did not dismiss their claims,
    Mitchell     28 including their second and third claims for relief.
  Silberberg &
   Knupp LLP
                                                                4
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 5 of 74 Page ID
                                              #:1331


                  1         8.    Instead, on May 29, 2020, Plaintiffs filed a First Amended Complaint,
                  2 which reasserted their claims. Thus, on June 16, 2020, I sent another email to
                  3 Plaintiffs’ counsel reiterating our position. Attached hereto as Exhibit 2 is a true
                  4 and correct copy of an email chain including my initial June 16 email to Plaintiffs’
                  5 counsel on this subject.
                  6         9.    Plaintiffs again declined to dismiss their claims, including their
                  7 second and third claims for relief. As such, we had no choice but to invest
                  8 substantial time and energy in moving to strike Plaintiffs’ second and third claims
                  9 for relief, as well as in moving to dismiss or strike Plaintiffs’ remaining claims.
                 10 This, in turn, resulted in my clients, Defendants, incurring substantial attorneys’
                 11 fees related to these tasks.
                 12         10.   In so moving, we endeavored to economize the briefing so as to keep
                 13 fees down. Specifically, we asked Plaintiffs to consent to us consolidating our
                 14 briefing of the two motions, particularly given that the factual background and
                 15 certain legal arguments overlapped. Attached hereto as Exhibit 3 is a true and
                 16 correct copy of the emails between me and Plaintiffs’ counsel, in which I asked
                 17 them to consent or not oppose consolidated briefing and they declined.
                 18         11.   As a result, we applied to this Court to file a consolidated opening
                 19 brief, an application that Plaintiffs opposed. While the Court ultimately granted our
                 20 request, because Plaintiffs refused to consent, we could not know whether a
                 21 consolidated brief would be allowed in drafting our motion papers. Thus, at first,
                 22 we partially drafted separate briefs—one supporting the motion to dismiss and one
                 23 supporting the motion to strike. It was only after the Court granted the application
                 24 that we were able to fully consolidate our briefs, which means that Plaintiffs’
                 25 opposition to consolidation actually resulted in more work for us.
                 26         12.   Plaintiffs vigorous opposed our motions to dismiss and strike,
                 27 including opposing our motion to strike by way of a separate, surreptitiously
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              5
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 6 of 74 Page ID
                                              #:1332


                  1 oversized brief,2 a declaration, and objections to our evidence in support of the
                  2 public interest prong. We analyzed all of Plaintiffs’ pleadings, evidence, and case
                  3 law in support of their opposition to our motion to strike and began working on our
                  4 reply papers, which consisted of a reply memorandum, responses to Plaintiffs’
                  5 evidentiary objections, and our own objections to the declaration of Scott Hallock.
                  6            13.   Prior to filing our reply brief, I again asked Plaintiffs’ counsel to
                  7 consent or not oppose Defendants consolidating their briefing on reply. Attached
                  8 hereto as Exhibit 4 is a true and correct copy of the email chain between me and
                  9 Plaintiffs’ counsel, regarding consolidated reply briefing and their objecting to
                 10 consolidation. Thus, we had to apply to this Court to file a consolidated reply brief,
                 11 which Plaintiffs again opposed. The Court again granted our request.
                 12            14.   As it pertains to Defendants’ anti-SLAPP motion and defense of
                 13 Plaintiffs’ second and third claims for relief, MSK provided substantive and
                 14 intensive legal services to Defendants. Specifically, Mr. Bradley, Mr. Berkley, Ms.
                 15 Moses, and I rendered the following services:
                 16                  •      Mr. Bradley and I reviewed and investigated the merits of
                 17 Plaintiffs’ state law claims and the basis for making an anti-SLAPP motion;
                 18                  •      Mr. Bradley, Mr. Berkley, Ms. Moses, and I provided services
                 19 relating to moving to strike Plaintiffs’ second and third claims for relief pursuant to
                 20 the anti-SLAPP statute, including but not limited to (a) Mr. Berkley researching,
                 21 collecting, and assembling evidence of the public interest in the topics identified
                 22 above and preparing a declaration to support this topic, and me reviewing this
                 23 evidence and Mr. Berkley’s declaration, (b) Mr. Bradley and I reviewing and
                 24 analyzing the 2016 Agreement and other facts relating to Plaintiffs’ state law
                 25 claims, (c) Mr. Bradley researching the law to support Defendants’ arguments on
                 26 both prongs of the anti-SLAPP statute—e.g., case law in support of the application
                 27
    Mitchell     28   2
                          The brief was in 13.5 point font and used 10 point font for the footnotes.
  Silberberg &
   Knupp LLP
                                                                  6
12550571.1
                             WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 7 of 74 Page ID
                                              #:1333


                  1 of the anti-SLAPP statute and case law in support of proving that Plaintiffs’ claims
                  2 were preempted and otherwise failed as a matter of law—and me reviewing this
                  3 law, (d) Mr. Bradley and I drafting the memorandum of law and other pleadings
                  4 supporting moving to strike, (e) Mr. Bradley and I applying for consolidated
                  5 briefing and (f) Ms. Moses assembling and preparing pleadings and other materials
                  6 for review and for filing.
                  7                •      Mr. Bradley, Mr. Berkley, and Ms. Moses provided services
                  8 relating to replying to Plaintiffs’ opposition to Defendants’ motion, including (a)
                  9 Mr. Bradley and I reviewing and analyzing Plaintiffs’ opposition papers and
                 10 declarations and case law cited therein and further researching the law to reply to
                 11 Plaintiffs’ opposition, (b) Mr. Bradley and I drafting the reply memorandum and
                 12 other pleadings, such as the objections to Mr. Hallock’s declaration and responding
                 13 to Plaintiffs’ objections to Defendants’ evidence, (c) me applying to consolidate
                 14 the reply brief, and (d) Ms. Moses assembling and preparing pleadings and other
                 15 materials for review and for filing.
                 16         15.    A summary of the approximate number of hours attributable to each
                 17 of the foregoing categories, in total and itemized by timekeeper, is reflected in the
                 18 chart below.
                 19
                 20                                            Hours by Timekeeper
                 21 Category                A. Wais    C. Bradley J. Berkley E. Moses Total Hours
                 22 Review and             7.4         0            0.5          0           7.9
                 23 investigate state
                 24 law claims
                 25 Services related to    94.9        68.35        18           5.7         186.95
                 26 moving to strike
                 27 Services related to    39.6        34.1         0            0           73.7
    Mitchell     28 reply
  Silberberg &
   Knupp LLP
                                                                7
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 8 of 74 Page ID
                                              #:1334


                  1         16.   Based on my personal knowledge and supervision of the work
                  2 performed in this case, as well as my experience representing many similar clients
                  3 over the years, I believe that the number of hours that MSK spent on the foregoing
                  4 tasks is reasonable and appropriate.
                  5         17.   Indeed, the case was leanly and efficiently staffed, with one associate
                  6 handling a large portion of the anti-SLAPP work under my supervision, and with
                  7 the occasional assistance of a senior research analyst and senior litigation paralegal
                  8 on appropriate tasks. All attorneys and other professionals who performed work on
                  9 this matter were responsible for different tasks and there was little duplication of
                 10 efforts among us. In addition, any perceived inefficiency was due to Plaintiffs’
                 11 tactics, as discussed above.
                 12         18.   Moreover, it should be noted that the hours identified above do not
                 13 include the significant time incurred on matters unrelated to moving to strike the
                 14 second and third claims for relief. Specifically, as mentioned, I reviewed all of the
                 15 invoices in this case and excluded and redacted all fees solely related to moving to
                 16 dismiss the Corporate Plaintiffs’ copyright claims and Hallock’s claim against
                 17 Healey for breach of the 2012 Agreement. This was made easier by the fact that, as
                 18 discussed above, Ms. Nourafchan primarly worked with me in analyzing the
                 19 substantial similarity of Scare Tactics and Prank Encounters and otherwise
                 20 seeking to dismiss the copyright claims. For this reason, I have excluded all of Ms.
                 21 Nourafchan’s fees from those being sought.
                 22         19.   I also excluded all other entries that concerned the substantial
                 23 similarity analysis and seeking to dismiss the copyright claims. To this end, certain
                 24 of Mr. Bradley’s entries reference the motion to dismiss but I did not exclude these
                 25 entries because his time was spent on researching case law or drafting arguments
                 26 about why Plaintiffs’ second and third claims for relief failed as a matter of law,
                 27 which supported our anti-SLAPP motion.
    Mitchell     28         20.   I also reviewed the invoices and identified any entries that referenced
  Silberberg &
   Knupp LLP
                                                               8
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 9 of 74 Page ID
                                              #:1335


                  1 work on both the motion to dismiss and the anti-SLAPP motion or consolidated
                  2 briefing. These entries include my entries on 5/29, 6/1, 6/11, 7/2-7/7, 7/8 (2.5 and
                  3 1.6 entries), 7/10 (2.3 and 1.0 entries), 7/12, 7/13, 8/3-8/5, 8/7-8/10, 8/17-8/19,
                  4 8/20 (1.5 and 0.6 entries), and 8/20-8/24, as well as Mr. Bradley’s entry on 7/3. For
                  5 these entries, based on my personal knowledge of the work performed and
                  6 professional judgment, I allocated 50% to the motion to dismiss the copyright
                  7 claims and 50% to the motion to strike the state law claims.
                  8         21.   I also reviewed the invoices and identified and excluded any entries
                  9 relating directly to Mr. Hallock’s breach of contract claim against Mr. Healey (the
                 10 fourth claim for relief). In addition, based on my personal knowledge and
                 11 supervision of the work performed in this case, I know that we spent less time
                 12 analyzing and seeking to strike Mr. Hallock’s breach of contract claim against Mr.
                 13 Healey. Based on my personal knowledge and professional judgment, I would
                 14 estimate that approximately 10% of the time spent on the anti-SLAPP motion was
                 15 devoted to this claim. Thus, I also discounted the overall fees being sought by 10%
                 16 to reflect the percentage of work that I believe is appropriately attributable to
                 17 moving to strike that claim.
                 18         22.   Based on the foregoing, the following is a summary of the attorney’s
                 19 fees incurred from March 23, 2020 through and including August 24, 2020,
                 20 itemized by timekeeper, that are being sought for moving to strike Plaintiffs’
                 21 second and third claims for relief. The hourly rates referenced are discussed below,
                 22 starting with Paragraph 25:
                 23
                 24          Name            Title/Experience Hourly Rate Hours              Fees
                                                                                           Incurred
                 25 Aaron Wais              Partner                      $695      141.9    $98,620.50
                 26                         (19 years)
                      Craig Bradley         Associate                    $540 102.45        $55,323.00
                 27                         (5 years)
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              9
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 10 of 74 Page ID
                                              #:1336


                  1           Name            Title/Experience Hourly Rate Hours              Fees
                  2                                                                         Incurred
                      James Berkley          Research Analyst             $380      18.5      $7,030.00
                  3                          (13 years)
                  4 Elana Moses              Paralegal                    $275        5.7       $1,567.50
                                             (27 years)
                  5                                                 TOTAL                    $162,541.00
                  6                less 15% courtesy discount to Defendants                  $138,159.85
                  7     less 10% allocated to moving to strike fourth claim                  $124,343.00
                  8                                               for relief                   (rounded
                                                                                                  down)
                  9
                 10         23.   As for preparing and filing this motion, I primarily drafted this
                 11 motion, with assistance from others. I reviewed the contemporaneous time records
                 12 for those individuals who provided services drafting this motion. Based on my
                 13 review, I spent at least 32.2 hours researching the law relevant to this motion,
                 14 analyzing the factual background and invoices relevant to this motion, and drafting
                 15 and revising the motion papers, including the motion, the memorandum in support,
                 16 my declaration in support, and the proposed order. Mr. Bradley spent at least an
                 17 additional 7.4 hours researching the law, cite checking, and otherwise assisting in
                 18 revising the motion. And Ms. Moses spent at least 9.4 hours compiling and
                 19 preparing the documents for filing and analyzing the invoices attached to this
                 20 declaration to confirm the amount of fees being sought. This work will be billed at
                 21 the same discounted hourly rates as above, meaning that the total fees sought in
                 22 connection with this motion are $24,616, which includes $19,022.15 for me;
                 23 $3,396.60 for Mr. Bradley; and $2,197.25 for Ms. Moses.
                 24       24. The foregoing fees are not only reasonable as to the amount of time
                 25 spent but also as to the hourly rates being used to calculate those fees.
                 26 III. Hourly Rates for MSK Attorneys and Other Professionals
                 27         25.   I am familiar with the hourly rates normally charged by myself, Mr.
    Mitchell     28 Bradley, Mr. Berkley, and Ms. Moses. My standard hourly rate for 2020 is
  Silberberg &
   Knupp LLP
                                                               10
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 11 of 74 Page ID
                                              #:1337


                  1 $695.00. Mr. Bradley’s standard hourly rate is $540. Mr. Berkley’s standard hourly
                  2 rate is $380. Ms. Moses standard hourly rate is $275. However, as a courtesy, we
                  3 gave a 15% discount on fees to Defendants, such that our rates on this matter were
                  4 as follows:
                  5
                  6 Timekeeper                    Title                          Hourly Rate
                  7 Aaron Wais                    Partner                        $590.75
                  8 Craig Bradley                 Associate                       $459.00
                  9 James Berkley                 Research Analyst               $323.00
                 10 Elana Moses                   Paralegal                       $233.75
                 11
                 12         26.    Based on my experience practicing throughout California and dealing
                 13 with clients, potential clients, and other lawyers, I understand that the hourly rates
                 14 charged by my firm for this engagement are commensurate with, and in many
                 15 cases lower than, the prevailing market rates for similar services by attorneys and
                 16 professionals of reasonably comparable skills, experience, and reputation in the
                 17 area. This is true for both our attorneys, research analysts, and paralegals.
                 18        27. Indeed, MSK is a full-service national law firm founded in 1908, with
                 19 approximately 125 attorneys practicing in offices located in Los Angeles, New
                 20 York, and Washington, D.C. Our firm practices in various areas, including
                 21 intellectual property, commercial and business litigation, breach of contract claims,
                 22 and related areas relevant to the claims advanced by Plaintiffs in the case at bar.
                 23         28.    MSK is routinely recognized as a top copyright and entertainment
                 24 firm, and many of our attorneys have been celebrated as leaders in the field.
                 25        29. I am a co-chair of MSK’s Entertainment & IP Litigation Group and
                 26 serve as lead counsel in this matter. In my nineteen years of practice, I have
                 27 handled a number of state and federal claims concerning copyright infringement,
    Mitchell     28 breach of contract claims concerning implied-in-fact contracts, oral contracts, and
  Silberberg &
   Knupp LLP
                                                           11
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 12 of 74 Page ID
                                              #:1338


                  1 written contracts relating to entertainment disputes, as well as a number of other
                  2 cases involving claims subject to California’s anti-SLAPP statute. Indeed, I have
                  3 filed, or been part of a team filing, motions to strike pursuant to California’s anti-
                  4 SLAPP statutes many times in my career. I am a 2001 graduate of Georgetown
                  5 University Law Center and, before joining MSK, I was an associate at Bingham
                  6 McCutchen. A true and correct copy of my biography is available at
                  7 https://www.msk.com/attorneys-Aaron_Wais. My time spent relating to
                  8 Defendants’ anti-SLAPP motion and this motion is discussed above.
                  9         30.   Craig Bradley, a fifth-year associate in MSK’s Entertainment & IP
                 10 Litigation Group with extensive experience in the area of trademark and copyright
                 11 law, including copyright litigation in federal court. I am informed and believe that
                 12 Mr. Bradley earned his J.D. magna cum laude from the University of Illinois
                 13 College of Law in 2014 and, prior to joining MSK, was an associate at the law
                 14 firms of Perkins Coie LLP and Brinks Gilson & Lione. A true and correct copy of
                 15 Mr. Bradley’s biography is available at https://www.msk.com/attorneys-
                 16 Craig_C_Bradley. Mr. Bradley’s time spent relating to Defendants’ anti-SLAPP
                 17 motion and this motion is discussed above.
                 18         31.   Mr. Berkley, has been an employee of MSK since 2003, and has held
                 19 the title of Senior Research Analyst at MSK since 2007. Mr. Berkley specializes in
                 20 projects involving research, discovery, and analysis for intellectual property and
                 21 general litigation matters. He has worked on numerous cases involving copyright
                 22 and trademark infringement claims pertaining to film, television, and other media.
                 23 Prior to joining MSK in 2003, Mr. Berkley earned a Ph.D. in comparative literature
                 24 from UCLA, where he also taught undergraduate courses. Mr. Berkley’s time spent
                 25 relating to Defendants’ anti-SLAPP motion is discussed above.
                 26         32.   Ms. Moses is a litigation paralegal who has been employed by MSK
                 27 since 1993. I am informed and believe that Ms. Moses graduated magna cum laude
    Mitchell     28 from the University of California, Los Angeles with a B.A. in history in 1981 and
  Silberberg &
   Knupp LLP
                                                               12
12550571.1
                          WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 13 of 74 Page ID
                                              #:1339


                  1 was awarded a paralegal certificate with honors in Corporate/Litigation by the
                  2 University of California, Los Angeles in 1982. Ms. Moses’s time spent relating to
                  3 Defendants’ anti-SLAPP motion and this motion is discussed above.
                  4 IV.      Manner in Which MSK’s Time Records are Maintained
                  5          33.   In my role as an attorney and partner at MSK, I am familiar with
                  6 MSK’s billing and invoicing practices. All attorneys and other professionals at
                  7 MSK who provide services in connection with this matter maintain detailed
                  8 records of the work he or she performs and the amount of time expended on a daily
                  9 basis. These time records are entered directly into the firm’s computerized time
                 10 billing software, under specific numbers assigned to this client matter, generally at
                 11 or around the time of the billing event.
                 12          34.   Thereafter, typically at the end of each month, MSK’s accounting
                 13 department generates draft bills based on the time records entered into the
                 14 computerized time billing software.
                 15          35.   The draft bills are reviewed, appropriate changes (if any) are made,
                 16 and the bills are then finalized and sent to the client. Indeed, here, I reduced or
                 17 excluded any duplicative, unproductive, or excessive hours prior to sending the
                 18 bills to Defendants for payment. For each day work was performed on the matter,
                 19 the bills reflect the name of each attorney performing work, a description of the
                 20 work he or she performed, and the number of hours he or she spent on those tasks.
                 21 It is MSK’s general practice to task bill, not block bill, and our invoices reflect
                 22 this.
                 23
                 24 V.       Compliance with Meet and Confer Requirement
                 25          36.   On October 6, 2020, counsel for Plaintiffs, Richard Charnley and
                 26 Nicole Uhlmann, and I met and conferred telephonically, in accordance with Civil
                 27 L.R. 7.3, for the purpose of attempting to resolve this Motion for Attorney’s Fees.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               13
12550571.1
                            WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
             Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 14 of 74 Page ID
                                              #:1340


                 1 We ultimately were unable to reach an agreement that would have obviated the
                 2 need for this motion.
                 3
                 4        I declare under penalty of perjury under the laws of the United States of
                 5 America that the foregoing is true and correct.
                 6
                 7        Executed in Los Angeles, California on October 8, 2020.
                 8
                 9                                         /s/ Aaron M. Wais
                 10                                       Aaron M. Wais

                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                            14
12550571.1
                         WAIS DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR ATTORNEY FEES
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 15 of 74 Page ID
                                 #:1341




                   EXHIBIT 1




                                                                EX. 1     PG. 15
       Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 16 of 74 Page ID
                                        #:1342




From: Wais, Aaron
Sent: Thursday, May 7, 2020 10:38 AM
To: 'Richard Charnley' <rlc@charnleyrian.com>
Cc: 'Nicole W. Uhlmann' <nwu@charnleyrian.com>; Nourafchan, Gabriella <gan@msk.com>; 'Lauren Ewing'
<lne@charnleyrian.com>
Subject: RE: Propagate/Hallock

Hi Richard,

We have now had the opportunity to investigate Plaintiffs’ claims and watch the truncated episodes of
Scare Tactics attached to the Complaint and the full episodes Prank Encounters identified in the
Complaint.

Initially, we are missing some important documents. Please provide us with copies of the registered
works as deposited with the Copyright Office. The truncated excerpts from Scare Tactics episodes filed
with the Complaint do not appear to us to be the copyrighted works at issue. The Complaint also
identifies but does not attach the 2012 settlement agreement. Please also send us a copy of that.

In addition, pursuant to Local Rule 7-3, I would like to schedule a time to meet and confer with you
about Plaintiffs’ claims and Defendants’ anticipated motion(s) to dismiss pursuant to FRCP 12(b)(6) and
California’s anti-SLAPP statute (CCP section 425.16) and agree to a briefing schedule for the same
(assuming the motion(s) remain necessary after our meet and confer).

The grounds for the motion(s) will be as follows:

   1. Plaintiffs have failed to state a cause of action for copyright infringement (COA 1) because the
      episodes of Scare Tactics and Prank Encounters are not substantially similar under the extrinsic
      test. More specifically, Plaintiffs wholly fail to specify any of the protectable elements of
      expression that they contend are substantially similar, which is their burden. Moreover, when
      one compares the shows, it is clear that the totality of the shows are not substantially similar in
      protected expression. Nor are the segments of each Scare Tactic episode as compared to each
      Prank Encounters episode. Instead, any arguably similar elements are non-protectable general
      plot ideas, stock scenes and themes, or scenes-a-faire that flow necessarily or naturally from the
      basic plot premises and, in any event, the elements are expressed differently.

   2. Plaintiffs have failed to state any causes of action under state law (COAs 2-4) because those claims
      are preempted by the Copyright Act. These claims also fail for the same reason as Plaintiffs’
      copyright infringement claim; there was no copying of protectable expression. The claims also
      fail substantively—the allegations do no state claims for breach of the implied covenant of good
      faith and fair dealing, interference with contract, or breach of contract.

   3. Because the creation, production, and distribution of Prank Encounters are acts in furtherance of
      free speech on a matter of public interest—there is no denying the public’s interest in hidden
                                                        1


                                                                                          EX. 1       PG. 16
         Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 17 of 74 Page ID
                                                     #:1343
         camera/prank shows, scary pranks in general, Prank Encounter’s host, Gaeten Matarazzo, and
         the show itself—Plaintiffs’ state law claims fall within the scope of California’s anti-SLAPP statute,
         which means Plaintiffs must prove a probability of prevailing on their claims. For the reasons
         discussed above, they will be unable to do so, which means not only will Plaintiffs’ state law
         claims be dismissed but Defendants will also recover their attorney’s fees.

Please let me know when you are available to discuss further. As for a briefing schedule, we are flexible
but would propose the following schedule (which may be subject to revision if we do not timely receive
copies of Plaintiffs’ registered works and the 2012 settlement agreement) and can prepare a stipulation
accordingly: June 15: Deadline to Respond to Complaint, Including Moving to Dismiss; June 29:
Oppositions due; July 13: Replies due.

Thank you.

Best,
Aaron




Access COVID-19 Resources Here
Aaron M. Wais, CIPP/US | Partner, through his professional corporation
T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
2049 Century Park East, 18th Floor, Los Angeles, CA 90067


THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS
MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE
NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wais, Aaron
Sent: Wednesday, April 22, 2020 11:38 AM
To: 'Richard Charnley' <rlc@charnleyrian.com>
Cc: Nicole W. Uhlmann <nwu@charnleyrian.com>; Nourafchan, Gabriella <gan@msk.com>; Lauren Ewing
<lne@charnleyrian.com>
Subject: RE: Propagate/Hallock

Thank you, Richard.



Access COVID-19 Resources Here
Aaron M. Wais, CIPP/US | Partner, through his professional corporation
T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
2049 Century Park East, 18th Floor, Los Angeles, CA 90067


THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS
MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED

                                                                      2


                                                                                                                EX. 1          PG. 17
          Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 18 of 74 Page ID
                                           #:1344
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE
NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Richard Charnley <rlc@charnleyrian.com>
Sent: Wednesday, April 22, 2020 6:47 AM
To: Wais, Aaron <amw@msk.com>
Cc: Nicole W. Uhlmann <nwu@charnleyrian.com>; Nourafchan, Gabriella <gan@msk.com>; Lauren Ewing
<lne@charnleyrian.com>
Subject: [EXTERNAL] Re: Propagate/Hallock

-EXTERNAL MESSAGE-
Aaron,

The stipulation is fine. You have my authorization to file. Please include my assistant Lauren on email. She is cc’d on this
email to you.

Thanks,

Richard Charnley

Sent from my iPad

On Apr 21, 2020, at 4:12 PM, Wais, Aaron <amw@msk.com> wrote:

          Hi Richard,

          Thanks for the call back. Attached is the draft stipulation we propose filing with the
          Court. If this looks good, with your permission, we will file with the Court. Once we have a
          better handle on the matter, we can circle-back, including on whether and how much
          additional time we may need beyond the 30 days.

          Best,
          Aaron



          <image001.gif>
          Access COVID-19 Resources Here
          Aaron M. Wais, CIPP/US | Partner, through his professional corporation
          T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
          Mitchell Silberberg & Knupp LLP | www.msk.com
          2049 Century Park East, 18th Floor, Los Angeles, CA 90067


          THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
          RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER
          OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
          COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE
          ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


          <PROPAGATE Stipulation to Extend Time to Respond to Initial Complaint(12070659.1).pdf>



                                                                       3


                                                                                                                   EX. 1          PG. 18
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 19 of 74 Page ID
                                 #:1345




                   EXHIBIT 2




                                                                EX. 2     PG. 19
        Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 20 of 74 Page ID
                                         #:1346




From: Wais, Aaron <amw@msk.com>
Sent: Thursday, June 25, 2020 12:08 PM
To: Richard Charnley <rlc@charnleyrian.com>
Cc: Nicole W. Uhlmann <nwu@charnleyrian.com>; Nourafchan, Gabriella <gan@msk.com>; Lauren Ewing
<lne@charnleyrian.com>
Subject: RE: [EXTERNAL] Re: Propagate/Hallock

Hi Richard, I think we can say we have satisfied our meet and confer efforts.

I have a separate question, are you amenable to consolidated briefing on our motions? It strikes me that the factual
background and certain arguments will overlap. Thus, it would be in the interests of judicial economy and efficiency for the
parties to file single briefs instead of two opening briefs, two oppositions, two replies, and separate records. We would ask
the court to file longer briefs so that neither party is losing the benefit of the additional pages that separate motions
provides. If you are amenable in concept, we can send over a stipulation for review.

Best,
Aaron


Aaron M. Wais
MSK
Office: (310) 312-3136
Cell: (617) 694-1177



From: Richard Charnley <rlc@charnleyrian.com>
Date: Thursday, Jun 18, 2020, 12:24 PM
To: Wais, Aaron <amw@msk.com>
Cc: Nicole W. Uhlmann <nwu@charnleyrian.com>, Nourafchan, Gabriella <gan@msk.com>, Lauren Ewing
<lne@charnleyrian.com>
Subject: [EXTERNAL] Re: Propagate/Hallock

-EXTERNAL MESSAGE-
Dear Aaron,

We have reviewed your email and prior email attached. While we disagreed with your initial position, we amended the
complaint in an attempt to assuage your concerns. It seems, however, that your position has not changed. Our respective
offices can have another conversation about this in furtherance of a meet and confer obligation, but we do not believe that
further discussion is needed and that both sides have satisfied the meet and confer process.

Please let us know if you have any further thoughts on this.

Best regards,

                                                               1


                                                                                                    EX. 2        PG. 20
       Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 21 of 74 Page ID
                                        #:1347

Richard Charnley

Sent from my iPad

On Jun 16, 2020, at 10:02 AM, Wais, Aaron <amw@msk.com> wrote:

       Hi Richard and Nicole, I hope all is well with both of you. Having reviewed the First
       Amended Complaint and the law, we still intend to move to dismiss the copyright
       infringement claim pursuant to Rule 12(b)(6) and to strike the state law claims pursuant to
       CCP 425.16. I would refer you to my prior correspondence (below) requesting to meet and
       confer for the more specific grounds. While I appreciate you amending to state the alleged
       similarities with more specificity, I do not believe that the amended allegations change our
       analysis and still believe that the works at issue are not substantially similar in protectable
       expression.

       I believe we should probably have another conversation to satisfy the meet and confer
       requirement so please let me know when you might be available this week to do so. If, on
       the other hand, you do not believe another call would be productive and that our prior
       conversation covered it all, I am ok with our prior correspondence and conversation,
       coupled with this email exchange satisfying the meet and confer requirement. Let me
       know.

       Thank you,
       Aaron



       Access COVID-19 Resources Here
       Aaron M. Wais, CIPP/US | Partner, through his professional corporation
       T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
       Mitchell Silberberg & Knupp LLP | www.msk.com
       2049 Century Park East, 18th Floor, Los Angeles, CA 90067


       THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
       RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER
       OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
       COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE
       ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.



       From: Wais, Aaron <amw@msk.com>
       Sent: Thursday, May 7, 2020 10:38 AM
       To: Richard Charnley <rlc@charnleyrian.com>
       Cc: Nicole W. Uhlmann <nwu@charnleyrian.com>; Nourafchan, Gabriella <gan@msk.com>; Lauren Ewing
       <lne@charnleyrian.com>
       Subject: RE: Propagate/Hallock

       Hi Richard,

       We have now had the opportunity to investigate Plaintiffs’ claims and watch the truncated
       episodes of Scare Tactics attached to the Complaint and the full episodes Prank
       Encounters identified in the Complaint.
                                                                    2


                                                                                                               EX. 2          PG. 21
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 22 of 74 Page ID
                                 #:1348

Initially, we are missing some important documents. Please provide us with copies of the
registered works as deposited with the Copyright Office. The truncated excerpts from
Scare Tactics episodes filed with the Complaint do not appear to us to be the copyrighted
works at issue. The Complaint also identifies but does not attach the 2012 settlement
agreement. Please also send us a copy of that.

In addition, pursuant to Local Rule 7-3, I would like to schedule a time to meet and confer
with you about Plaintiffs’ claims and Defendants’ anticipated motion(s) to dismiss
pursuant to FRCP 12(b)(6) and California’s anti-SLAPP statute (CCP section 425.16) and
agree to a briefing schedule for the same (assuming the motion(s) remain necessary after
our meet and confer).

The grounds for the motion(s) will be as follows:

   1. Plaintiffs have failed to state a cause of action for copyright infringement (COA 1)
        because the episodes of Scare Tactics and Prank Encounters are not substantially
        similar under the extrinsic test. More specifically, Plaintiffs wholly fail to specify
        any of the protectable elements of expression that they contend are substantially
        similar, which is their burden. Moreover, when one compares the shows, it is clear
        that the totality of the shows are not substantially similar in protected
        expression. Nor are the segments of each Scare Tactic episode as compared to each
        Prank Encounters episode. Instead, any arguably similar elements are non-
        protectable general plot ideas, stock scenes and themes, or scenes-a-faire that flow
        necessarily or naturally from the basic plot premises and, in any event, the elements
        are expressed differently.

   2. Plaintiffs have failed to state any causes of action under state law (COAs 2-4)
        because those claims are preempted by the Copyright Act. These claims also fail for
        the same reason as Plaintiffs’ copyright infringement claim; there was no copying of
        protectable expression. The claims also fail substantively—the allegations do no
        state claims for breach of the implied covenant of good faith and fair dealing,
        interference with contract, or breach of contract.

   3. Because the creation, production, and distribution of Prank Encounters are acts in
        furtherance of free speech on a matter of public interest—there is no denying the
        public’s interest in hidden camera/prank shows, scary pranks in general, Prank
        Encounter’s host, Gaeten Matarazzo, and the show itself—Plaintiffs’ state law claims
        fall within the scope of California’s anti-SLAPP statute, which means Plaintiffs must
        prove a probability of prevailing on their claims. For the reasons discussed above,
        they will be unable to do so, which means not only will Plaintiffs’ state law claims be
        dismissed but Defendants will also recover their attorney’s fees.

Please let me know when you are available to discuss further. As for a briefing schedule,
we are flexible but would propose the following schedule (which may be subject to revision
if we do not timely receive copies of Plaintiffs’ registered works and the 2012 settlement
agreement) and can prepare a stipulation accordingly: June 15: Deadline to Respond to
Complaint, Including Moving to Dismiss; June 29: Oppositions due; July 13: Replies due.

Thank you.

Best,
                                               3


                                                                                EX. 2      PG. 22
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 23 of 74 Page ID
                                 #:1349
Aaron




Access COVID-19 Resources Here
Aaron M. Wais, CIPP/US | Partner, through his professional corporation
T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
2049 Century Park East, 18th Floor, Los Angeles, CA 90067


THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER
OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE
ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.




                                                             4


                                                                                                        EX. 2          PG. 23
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 24 of 74 Page ID
                                 #:1350




                   EXHIBIT 3




                                                                EX. 3     PG. 24
         Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 25 of 74 Page ID
                                          #:1351




From: Nicole W. Uhlmann <nwu@charnleyrian.com>
Sent: Wednesday, July 1, 2020 10:39 AM
To: Wais, Aaron <amw@msk.com>; Richard Charnley <rlc@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>
Subject: RE: [EXTERNAL] Our Judge

-EXTERNAL MESSAGE-
Dear Aaron,

I appreciate your willingness to limit your request to consolidate to your opening brief (and, perhaps,
your reply), but that does not change my opinion. In my opinion, that would make it extraordinarily
difficult for the judge to follow if we were to file two separate oppositions to your one consolidated
brief. So, in effect, it could force us to file one opposition, which is precisely what we do not want.
There are evidentiary differences, right to immediate appeal are different, etc. While the factual
background you present may be duplicative, the law, legal analysis are not duplicative. My personal
opinion is that it muddies the water. Judicial economy, while an important consideration, is but one
factor and the re-reading of a small portion of your brief does not warrant, in my humble opinion, the
proposed consolidation.

Best,

Nicole



Nicole W. Uhlmann, CIPP/US
Of Counsel
Charnley Rian LLP
12121 Wilshire Blvd., Suite 600
Los Angeles, CA 90025
Direct: (310) 893-0285 │ Main: (310) 321-4300 │ Fax: (310) 893-0273
nwu@charnleyrian.com │ www.charnleyrian.com




                                                       1


                                                                                   EX. 3      PG. 25
        Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 26 of 74 Page ID
                                         #:1352




Please consider the environment before printing this e-mail.



From: Wais, Aaron <amw@msk.com>
Sent: Wednesday, July 1, 2020 10:09 AM
To: Richard Charnley <rlc@charnleyrian.com>; Nicole W. Uhlmann <nwu@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>
Subject: RE: [EXTERNAL] Our Judge

Hi Richard and Nicole,

Nicole I received your vm yesterday re opposing our request and tried you back. As I said in my voicemail, to clarify, we do
not intend to ask the court to consolidate ALL briefing. We would just ask the court for permission to consolidate our
opening brief. You are free to file one or two briefs in opposition. We would reserve our rights on reply depending on what
you do and what makes sense.

Let me know if this changes your view on opposing our request.

We can also explain to the court in our request that the parties have agreed to consolidate the record so he knows where
our differences lie.

Thank you.

Best,
Aaron


Aaron M. Wais
MSK
Office: (310) 312-3136
Cell: (617) 694-1177



From: Richard Charnley <rlc@charnleyrian.com>
Date: Tuesday, Jun 30, 2020, 4:05 PM
To: Wais, Aaron <amw@msk.com>
Subject: RE: [EXTERNAL] Our Judge

-EXTERNAL MESSAGE-
Hi Aaron,

As you were sending this, I was sending you our proposal. And, I do agree
that we should send down a stip tomorrow so we know how to proceed.

                                                              2


                                                                                                   EX. 3        PG. 26
         Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 27 of 74 Page ID
                                          #:1353
If you want to actually file a motion for two briefings, I suppose I cannot stop
you from doing so other than to tell the judge that we are in agreement with
one record but would prefer the motions to be viewed as separate events, etc.

Best regards,

R

From: Wais, Aaron <amw@msk.com>
Sent: Tuesday, June 30, 2020 3:50 PM
To: Richard Charnley <rlc@charnleyrian.com>; Nicole W. Uhlmann <nwu@charnleyrian.com>; Lauren Ewing
<lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>
Subject: RE: [EXTERNAL] Our Judge

Hi Richard and Nicole—I wanted to follow up on this. I actually do not think it is that complicated or
controversial of a proposal but am happy to address any questions you might have. I would like to file
the request tomorrow—either stipulated or opposed—so that the court has time to act before the July 13
deadline for our moving papers. Let me know when we might speak.

Aaron



Access COVID-19 Resources Here
Aaron M. Wais, CIPP/US | Partner, through his professional corporation
T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
2049 Century Park East, 18th Floor, Los Angeles, CA 90067


THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS
MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE
NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Richard Charnley <rlc@charnleyrian.com>
Sent: Tuesday, June 30, 2020 9:57 AM
To: Wais, Aaron <amw@msk.com>; Nicole W. Uhlmann <nwu@charnleyrian.com>; Lauren Ewing <lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>
Subject: RE: [EXTERNAL] Our Judge

-EXTERNAL MESSAGE-
Aaron,

Agreed as to probably no effect. I am asking Nicole to weigh in on a time after
12 when we can talk about the “one brief” concept.

                                                                      3


                                                                                                                EX. 3          PG. 27
         Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 28 of 74 Page ID
                                          #:1354
From: Wais, Aaron <amw@msk.com>
Sent: Tuesday, June 30, 2020 9:56 AM
To: Richard Charnley <rlc@charnleyrian.com>; Nicole W. Uhlmann <nwu@charnleyrian.com>; Lauren Ewing
<lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>
Subject: RE: [EXTERNAL] Our Judge

I saw that about Judge Carney. I don’t think it will have any effect but we shall see.

Re briefing, I’m generally free from after 12. Let me know when works.


Aaron M. Wais
MSK
Office: (310) 312-3136
Cell: (617) 694-1177



From: Richard Charnley <rlc@charnleyrian.com>
Date: Tuesday, Jun 30, 2020, 7:34 AM
To: Wais, Aaron <amw@msk.com>, Nicole W. Uhlmann <nwu@charnleyrian.com>, Lauren Ewing <lne@charnleyrian.com>
Subject: [EXTERNAL] Our Judge

-EXTERNAL MESSAGE-

Dear Aaron,

Apparently our judge is stepping down as chief judge of USDC Central Cal. I do not know if this will impact on his pending cases. I will
monitor this situation, but if you have some intel, please share.

We should also speak today about the “one brief” question.

I would like Nicole to be on the call.

What time is good for you?

Richard Charnley
Sent from my iPad




                                                                    4


                                                                                                              EX. 3          PG. 28
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 29 of 74 Page ID
                                 #:1355




                  EXHIBIT 4




                                                                EX. 4     PG. 29
        Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 30 of 74 Page ID
                                         #:1356




From: Wais, Aaron <amw@msk.com>
Sent: Wednesday, August 19, 2020 4:53 PM
To: Nicole W. Uhlmann <nwu@charnleyrian.com>; Richard Charnley <rlc@charnleyrian.com>; Lauren Ewing
<lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>; Ocubillo, Melanie <mmo@msk.com>
Subject: RE: [EXTERNAL] RE: HALLOCK V. HEALEY

We thought it was completely clear but feel free to oppose I guess.


Aaron M. Wais
MSK
Office: (310) 312-3136
Cell: (617) 694-1177


From: Nicole W. Uhlmann <nwu@charnleyrian.com>
Date: Wednesday, Aug 19, 2020, 4:41 PM
To: Wais, Aaron <amw@msk.com>, Richard Charnley <rlc@charnleyrian.com>, Lauren Ewing <lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>, Ocubillo, Melanie <mmo@msk.com>
Subject: [EXTERNAL] RE: HALLOCK V. HEALEY

-EXTERNAL MESSAGE-
Dear Aaron,

Normally, I would not oppose such a request for stipulation. However, because I found Defendants’
consolidated motion incredibly difficult to follow and unfairly disproportionate (i.e. devoted almost
entirely to the motion to dismiss), I will have to oppose.

Best,

Nicole W. Uhlmann, CIPP/US
Of Counsel
Charnley Rian LLP
12121 Wilshire Blvd., Suite 600
Los Angeles, CA 90025
Direct: (310) 893-0285 │ Main: (310) 321-4300 │ Fax: (310) 893-0273
nwu@charnleyrian.com │ www.charnleyrian.com

                                                          1


                                                                                              EX. 4       PG. 30
         Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 31 of 74 Page ID
                                          #:1357




Please consider the environment before printing this e-mail.



From: Wais, Aaron <amw@msk.com>
Sent: Wednesday, August 19, 2020 10:13 AM
To: Richard Charnley <rlc@charnleyrian.com>; Nicole W. Uhlmann <nwu@charnleyrian.com>; Lauren Ewing
<lne@charnleyrian.com>
Cc: Nourafchan, Gabriella <gan@msk.com>; Ocubillo, Melanie <mmo@msk.com>
Subject: RE: HALLOCK V. HEALEY

Richard and Nicole, we intend to ask the Court for leave to file another consolidated brief. Given that the
Court previously gave us 40 pages, we intend to ask for 40 pages only. Please let me know if you do not
oppose the request.

Thank you,
Aaron



Access COVID-19 Resources Here
Aaron M. Wais, CIPP/US | Partner, through his professional corporation
T: 310.312.3136 | C: 617.694.1177 | amw@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
2049 Century Park East, 18th Floor, Los Angeles, CA 90067


THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS
MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE
NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.




                                                                      2


                                                                                                                EX. 4          PG. 31
Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 32 of 74 Page ID
                                 #:1358




                  EXHIBIT 5




                                                                EX. 5     PG. 32
   Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 33 of 74 Page ID
                                    #:1359


MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




Propagate Content (AMW)                                                                 Atty No.: 00436
                                                                                        Client ID: 50813
1640 S. Sepulveda Blvd. #300                                                            Invoice: 415456
Los Angeles, CA 90025
                                                                                        May 23, 2020


LEGAL SERVICES RENDERED through May 31, 2020

Re:       Hallock Matter

Less 15% courtesy discount on fees:
Subtotal - current charges:

TOTAL DUE:




                                                        2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                        Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                  EX. 5           PG. 33
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 34 of 74 Page ID
                                   #:1360




Propagate Content (AMW)                                      Atty No.: 00436
                                                             Client ID: 50813
1640 S. Sepulveda Blvd. #300                                 Invoice: 415456
Los Angeles, CA 90025
                                                             May 23, 2020
                                                             Page 2


Hallock Matter

Fees through May 31, 2020:




                                                                    EX. 5       PG. 34
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 35 of 74 Page ID
                                   #:1361




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 415456
Los Angeles, CA 90025
                                                                  May 23, 2020
                                                                  Page 3

04/23/20 Review and analyze complaint and           A. WAIS
         exhibits thereto (0.6); review and analyze
         case law re: substantial similarity,
         preemption and other defenses to
         complaint (0.5);




04/24/20                                                A. WAIS
                                               (0.8);
           review and analyze case law for defenses
           to state law claims (0.8).




04/27/20                                                A. WAIS

                                      review and
           analyze case law re: making anti-slapp
           motion and preemption (1.0);




04/28/20 Prepare for and participate in call w/ K       A. WAIS
         Healey re:                      (2.2);
         review and analyze case law re: anti-
         slapp motion and public interest (1.5);




                                                                         EX. 5       PG. 35
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 36 of 74 Page ID
                                   #:1362




Propagate Content (AMW)                                      Atty No.: 00436
                                                             Client ID: 50813
1640 S. Sepulveda Blvd. #300                                 Invoice: 415456
Los Angeles, CA 90025
                                                             May 23, 2020
                                                             Page 4




04/29/20 E-mails with A. Wais regarding claim   J. BERKLEY      0.50            190.00
         analysis, legal research and review
         documents regarding same.




                                                                    EX. 5        PG. 36
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 37 of 74 Page ID
                                   #:1363




Propagate Content (AMW)                                       Atty No.: 00436
                                                              Client ID: 50813
1640 S. Sepulveda Blvd. #300                                  Invoice: 415456
Los Angeles, CA 90025
                                                              May 23, 2020
                                                              Page 5




05/05/20                                            A. WAIS


                                     review and
           analyze settlement agreements (0.5).




05/06/20                                            A. WAIS
                          review and analyze
           potential defenses to state law claims
           (0.3).




                                                                     EX. 5       PG. 37
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 38 of 74 Page ID
                                   #:1364




Propagate Content (AMW)                                         Atty No.: 00436
                                                                Client ID: 50813
1640 S. Sepulveda Blvd. #300                                    Invoice: 415456
Los Angeles, CA 90025
                                                                May 23, 2020
                                                                Page 6




Less 15% Courtesy Discount

Total Fees:



Billing Summary

Name                           Hours               Rate              Fees

E. KIM                                 hours at   $725.00   =
A. WAIS                                hours at   $695.00   =
G. NOURAFCHAN                          hours at   $595.00   =
J. BERKLEY                             hours at   $380.00   =
A. KELLY                               hours at   $265.00   =
P. ROSENBLUM                           hours at   $265.00   =


SUMMARY TOTALS




                                                                       EX. 5       PG. 38
   Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 39 of 74 Page ID
                                    #:1365


MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




Propagate Content (AMW)                                                                            Atty No.: 00436
                                                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                                                       Invoice: 416410
Los Angeles, CA 90025
                                                                                                   June 11, 2020


LEGAL SERVICES RENDERED through May 31, 2020

Re:       Hallock Matter
          Disbursements and charges per attached

Less 15% courtesy discount on fees:
Subtotal - current charges:

Prior balance due:

TOTAL DUE:




Outstanding Invoice (s):                                 Date         Invoice                   Amount

                                                        05/23/20      415456




                                                                   2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                                   Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                             EX. 5           PG. 39
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 40 of 74 Page ID
                                   #:1366




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 416410
Los Angeles, CA 90025
                                                                 June 11, 2020
                                                                 Page 2


Hallock Matter

Fees through May 31, 2020:




05/08/20 Conduct background research regarding C BRADLEY            1.30            702.00
         legal and factual basis for claims made in
         the complaint.




05/11/20                                               A. WAIS

           review exhibits to Complaint and outline
           arguments for motion to dismiss and anti-
           SLAPP motion (1.6).


                                                                        EX. 5        PG. 40
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 41 of 74 Page ID
                                   #:1367




Propagate Content (AMW)                                            Atty No.: 00436
                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                       Invoice: 416410
Los Angeles, CA 90025
                                                                   June 11, 2020
                                                                   Page 3




05/11/20 Conduct legal research regarding legal       C BRADLEY       3.60         1,944.00
         merit of copyright and contract claims.




05/11/20 Research and preserve documents              J. BERKLEY      1.80            684.00
         regarding public interest issues.
05/12/20                                              A. WAIS


                                 review and analyze
           research regarding state law claims for
           possible arguments (0.4); outline
           arguments for anti-slapp motion (0.8).
05/12/20 Conduct legal research regarding merit of C BRADLEY          5.20         2,808.00
         state law claims and prepare summary of
         analysis of strategy for opposing those
         claims.



                                                                          EX. 5        PG. 41
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 42 of 74 Page ID
                                   #:1368




Propagate Content (AMW)                                             Atty No.: 00436
                                                                    Client ID: 50813
1640 S. Sepulveda Blvd. #300                                        Invoice: 416410
Los Angeles, CA 90025
                                                                    June 11, 2020
                                                                    Page 4




05/13/20                                                A. WAIS

           review and analyze research regarding
           state law claims (0.9); review and analyze
           case law and statutes regarding
           amendment (0.2); review and analyze
           case law regarding judicial admissions
           (0.2);


05/13/20 Conduct legal research regarding               C BRADLEY      4.20         2,268.00
         viability of plaintiffs' state law claims,
         interpretation of Rule 15, and plaintiffs'
         ability to amend state law claims in light
         of anticipated anti-SLAPP motion.




                                                                           EX. 5       PG. 42
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 43 of 74 Page ID
                                   #:1369




Propagate Content (AMW)                                      Atty No.: 00436
                                                             Client ID: 50813
1640 S. Sepulveda Blvd. #300                                 Invoice: 416410
Los Angeles, CA 90025
                                                             June 11, 2020
                                                             Page 5




05/15/20 Review and analyze 2012 and 2016         A. WAIS       2.00         1,390.00
         agreements for anti-SLAPP motion (1.1);
         review and analyze case law regarding
         contractual defenses and other arguments
         to dismiss state law claims (0.9).




                                                                    EX. 5       PG. 43
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 44 of 74 Page ID
                                   #:1370




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 416410
Los Angeles, CA 90025
                                                                 June 11, 2020
                                                                 Page 6

05/20/20                                             A. WAIS

                               email
           correspondence with K. Healey regarding

           (0.2); review materials from K. Healey
                                       (0.6).




05/21/20 Prepare strategy for motions and assess     A. WAIS        1.60         1,112.00
         and formulate arguments for dismissal
         and anti-SLAPP.
05/26/20 Review and analyze case law regarding       A. WAIS        3.40         2,363.00
         preemption (1.0); draft and revise anti-
         SLAPP motion (2.4).




05/27/20 Review and analyze case law regarding       A. WAIS        2.80         1,946.00
         preemption (1.4); draft and revise anti-
         SLAPP motion (1.4).
05/27/20 Confer with A. Wais and G. Nourafchan       C BRADLEY      2.50         1,350.00
         regarding assignments for responding to
         complaint and conduct legal research
         related to defending state law claims.




                                                                        EX. 5       PG. 44
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 45 of 74 Page ID
                                   #:1371




Propagate Content (AMW)                                         Atty No.: 00436
                                                                Client ID: 50813
1640 S. Sepulveda Blvd. #300                                    Invoice: 416410
Los Angeles, CA 90025
                                                                June 11, 2020
                                                                Page 7

05/28/20 Review and analyze amended Complaint         A. WAIS
         and schedules attached thereto (1.2);




05/29/20                                              A. WAIS




                                              draft
           and revise motion to dismiss (1.2).




                                                                       EX. 5       PG. 45
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 46 of 74 Page ID
                                   #:1372




Propagate Content (AMW)                                         Atty No.: 00436
                                                                Client ID: 50813
1640 S. Sepulveda Blvd. #300                                    Invoice: 416410
Los Angeles, CA 90025
                                                                June 11, 2020
                                                                Page 8




Less 15% Courtesy Discount

Total Fees:



Billing Summary

Name                           Hours               Rate              Fees

A. WAIS                                hours at   $695.00   =
G. NOURAFCHAN                          hours at   $595.00   =
C BRADLEY                              hours at   $540.00   =
J. BERKLEY                             hours at   $380.00   =
E. MOSES                               hours at   $275.00   =
A. KELLY                               hours at   $265.00   =


SUMMARY TOTALS




                                                                       EX. 5       PG. 46
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 47 of 74 Page ID
                                   #:1373




Propagate Content (AMW)                                      Atty No.: 00436
                                                             Client ID: 50813
1640 S. Sepulveda Blvd. #300                                 Invoice: 416410
Los Angeles, CA 90025
                                                             June 11, 2020
                                                             Page 9


Costs Advanced and In-House Services:




          Total Fees & Costs:




                                                                    EX. 5       PG. 47
   Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 48 of 74 Page ID
                                    #:1374


MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




Propagate Content (AMW)                                                                            Atty No.: 00436
                                                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                                                       Invoice: 417900
Los Angeles, CA 90025
                                                                                                   July 16, 2020


LEGAL SERVICES RENDERED through June 30, 2020

Re:       Hallock Matter
          Disbursements and charges per attached

Less 15% courtesy discount on fees:
Subtotal - current charges:

Prior balance due:

TOTAL DUE:


Outstanding Invoice (s):                                 Date         Invoice                   Amount

                                                        05/23/20      415456
                                                        06/11/20      416410




                                                                   2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                                   Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                             EX. 5           PG. 48
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 49 of 74 Page ID
                                   #:1375




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 417900
Los Angeles, CA 90025
                                                                 July 16, 2020
                                                                 Page 2


Hallock Matter

Fees through June 30, 2020:




06/01/20 Review and analyze First Amended            A. WAIS        0.60            417.00
         Complaint and arguments for motion to
         dismiss (0.6).
06/02/20 Conduct legal research (3.0) and prepare    C BRADLEY      3.50         1,890.00
         outline for arguments in opposition to
         Hallock's state law claims (0.5).
06/03/20                                             A. WAIS


                ; review and analyze arguments for
           motion in light of revisions to amended
           complaint, including state law claims
           (0.8);




                                                                        EX. 5        PG. 49
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 50 of 74 Page ID
                                   #:1376




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 417900
Los Angeles, CA 90025
                                                                  July 16, 2020
                                                                  Page 3

06/03/20 Conduct legal research related to            C BRADLEY      3.20         1,728.00
         Hallock's state law claims (2.0) and
         prepare outline for brief in support of
         anticipated motion to dismiss (1.2).
06/03/20 Prepare text searchable first amended        E. MOSES
         complaint and exhibits and index same
         (2.0); prepare text searchable versions of
         exhibits to Complaint and client
         documents (1.5);




06/05/20 Conduct legal research regarding             C BRADLEY      1.00            540.00
         Hallock's state law claims.


                                                                         EX. 5        PG. 50
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 51 of 74 Page ID
                                   #:1377




Propagate Content (AMW)                                        Atty No.: 00436
                                                               Client ID: 50813
1640 S. Sepulveda Blvd. #300                                   Invoice: 417900
Los Angeles, CA 90025
                                                               July 16, 2020
                                                               Page 4




06/11/20 Draft motion to dismiss and anti-SLAPP      A. WAIS      1.10            764.50
         motion.
06/12/20                                           ' A. WAIS
                        review and analyze case
           law re: preemption (0.4); draft anti-
           SLAPP motion (0.3)




                                                                      EX. 5        PG. 51
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 52 of 74 Page ID
                                   #:1378




Propagate Content (AMW)                                        Atty No.: 00436
                                                               Client ID: 50813
1640 S. Sepulveda Blvd. #300                                   Invoice: 417900
Los Angeles, CA 90025
                                                               July 16, 2020
                                                               Page 5

06/16/20                                           A. WAIS
                                          review
           and analyze case law regarding
           preemption (2.0); draft and revise
           argument regarding preemption (2.0);



06/16/20 Conduct legal research regarding          C BRADLEY      3.40         1,836.00
         availability of attorneys fees.
06/16/20 Conduct legal research for section of     C BRADLEY      1.50            810.00
         brief supporting Motion to Dismiss
         related to state law claims.




06/17/20 Review and analyze case law regarding     A. WAIS        5.60         3,892.00
         preemption (2.0); draft and revise
         argument regarding preemption and
         factual background for motion to strike
         (3.6).
06/17/20 Conduct legal research for section of     C BRADLEY      3.50         1,890.00
         brief supporting Motion to Dismiss
         related to state law claims.
06/18/20 Draft and revise motion to strike         A. WAIS        5.10         3,544.50
         preemption argument, factual
         background, and introduction (3.3);
         review and analyze 2012 agreement and
         draft arguments regarding same (1.8).




                                                                      EX. 5        PG. 52
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 53 of 74 Page ID
                                   #:1379




Propagate Content (AMW)                                            Atty No.: 00436
                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                       Invoice: 417900
Los Angeles, CA 90025
                                                                   July 16, 2020
                                                                   Page 6

06/18/20 Conduct legal research for section of        C BRADLEY       5.00         2,700.00
         brief supporting Motion to Dismiss
         related to state law claims and draft brief.




06/19/20 Draft and revise motion to strike.            A. WAIS        2.10         1,459.50
06/19/20 Conduct legal research for section of         C BRADLEY      6.00         3,240.00
         brief supporting Motion to Dismiss
         related to state law claims (2.0) and draft
         arguments for striking state law claims
         (4.0).




06/22/20 Draft and revise arguments regarding          A. WAIS        5.60         3,892.00
         striking state law claims (4.1); review
         and analyze case law regarding
         substantive defenses to state law claims
         (1.5).




                                                                          EX. 5       PG. 53
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 54 of 74 Page ID
                                   #:1380




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 417900
Los Angeles, CA 90025
                                                                  July 16, 2020
                                                                  Page 7




06/23/20 Draft and revise arguments regarding        A. WAIS         5.20         3,614.00
         striking state law claims and applicability
         of anti-SLAPP statute (2.3); research and
         analyze articles regarding exploitation of
         Scare Tactics and admissions by Hallock
         (2.9).




06/23/20 Research regarding S. Hallock press         J. BERKLEY      0.70            266.00
         statements and preserve evidence
         regarding same.
06/24/20 Review and analyze 2012 agreement and A. WAIS               4.70         3,266.50
         draft arguments relating to same (2.2);
         research and analyze articles regarding
         public interest in Prank Encounters (2.5).
06/24/20 Review revised version of brief             C BRADLEY       2.00         1,080.00
         supporting motion to dismiss (0.5) and
         conduct legal research to support further
         revisions (1.5)




                                                                         EX. 5        PG. 54
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 55 of 74 Page ID
                                   #:1381




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 417900
Los Angeles, CA 90025
                                                                  July 16, 2020
                                                                  Page 8

06/25/20 Draft and revise motion to strike,           A. WAIS        3.20         2,224.00
         including arguments regarding
         application of anti-SLAPP statute and
         legal arguments regarding state law
         claims.
06/25/20 Conduct legal research to support revised C BRADLEY         2.80         1,512.00
         version of brief in support of motion to
         dismiss.




06/26/20 Draft and revise all sections of motion to   A. WAIS        3.90         2,710.50
         strike.
06/26/20 Conduct legal research to support            C BRADLEY      2.50         1,350.00
         revisions to brief in support of motion to
         dismiss.




06/29/20 Draft and revise arguments in support of A. WAIS            7.10         4,934.50
         motion to strike state Plaintiffs' law
         claims, including analyzing substantial
         similarity of Freak Encounters and Prank
         Encounters (5.7); review and analyze
         case law regarding anti-SLAPP
         applicability and public interest (1.4).




                                                                         EX. 5       PG. 55
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 56 of 74 Page ID
                                   #:1382




Propagate Content (AMW)                                               Atty No.: 00436
                                                                      Client ID: 50813
1640 S. Sepulveda Blvd. #300                                          Invoice: 417900
Los Angeles, CA 90025
                                                                      July 16, 2020
                                                                      Page 9




06/30/20                                                    A. WAIS
                              draft and revise arguments
              in support of striking state law claims
              (2.0); review and analyze case law in
              support of striking state law claims (2.1);



06/30/20 Conduct legal research to support brief in C BRADLEY            4.60         2,484.00
         support of motion to dismiss.




Less 15% Courtesy Discount

Total Fees:




                                                                             EX. 5       PG. 56
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 57 of 74 Page ID
                                   #:1383




Propagate Content (AMW)                                             Atty No.: 00436
                                                                    Client ID: 50813
1640 S. Sepulveda Blvd. #300                                        Invoice: 417900
Los Angeles, CA 90025
                                                                    July 16, 2020
                                                                    Page 10

Billing Summary

Name                               Hours               Rate              Fees

A. WAIS                                    hours at   $695.00   =
G. NOURAFCHAN                              hours at   $595.00   =
C BRADLEY                                  hours at   $540.00   =
J. BERKLEY                                 hours at   $380.00   =
E. MOSES                                   hours at   $275.00   =
P. BURCHETTE                               hours at   $260.00   =


SUMMARY TOTALS



Costs Advanced and In-House Services:




          Total Costs:

          Total Fees & Costs:




                                                                           EX. 5       PG. 57
   Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 58 of 74 Page ID
                                    #:1384


MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




Propagate Content (AMW)                                                                            Atty No.: 00436
                                                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                                                       Invoice: 419467
Los Angeles, CA 90025
                                                                                                   August 19, 2020


LEGAL SERVICES RENDERED through July 31, 2020

Re:       Hallock Matter
          Disbursements and charges per attached

Less courtesy adjustment:
Subtotal - current charges:

Prior balance due:

TOTAL DUE:




Outstanding Invoice (s):                                 Date         Invoice                   Amount

                                                        07/16/20      417900




                                                                   2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                                   Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                             EX. 5           PG. 58
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 59 of 74 Page ID
                                   #:1385




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 419467
Los Angeles, CA 90025
                                                                 August 19, 2020
                                                                 Page 2


Hallock Matter

Fees through July 31, 2020:




07/02/20 Draft and revise motion to dismiss and        A. WAIS
         motion to strike consolidated brief (3.0);


           review and analyze case law in support of
           motions (1.2).
07/02/20 Draft application for leave to file        C BRADLEY       2.60       1,404.00
         consolidate brief in support of motions to
         dismiss.




                                                                        EX. 5       PG. 59
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 60 of 74 Page ID
                                   #:1386




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 419467
Los Angeles, CA 90025
                                                                 August 19, 2020
                                                                 Page 3

07/03/20 Draft and revise motion to dismiss and        A. WAIS
         motion to strike consolidated brief (1.0);


           review and analyze case law in support of
           motions (1.5).
07/03/20 Conduct legal research and revise brief in C BRADLEY       2.50       1,350.00
         support of motion to dismiss.




07/06/20 Revise memorandum in response to              A. WAIS
         Court order permitting only 40 pages
         (7.0);




                                                                        EX. 5       PG. 60
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 61 of 74 Page ID
                                   #:1387




Propagate Content (AMW)                                       Atty No.: 00436
                                                              Client ID: 50813
1640 S. Sepulveda Blvd. #300                                  Invoice: 419467
Los Angeles, CA 90025
                                                              August 19, 2020
                                                              Page 4




07/06/20 Review, analyze, and preserve documents J. BERKLEY      4.90       1,862.00
         regarding declaration, exhibits in support
         of motion to strike (3.2); prepare draft
         declaration regarding same (1.7).
07/07/20 Revise memorandum in response to       A. WAIS          6.10       4,239.50
         Court order permitting only 40 pages
         (5.0); revise notices of motion and
         supporting pleadings (1.1).




                                                                     EX. 5       PG. 61
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 62 of 74 Page ID
                                   #:1388




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 419467
Los Angeles, CA 90025
                                                                 August 19, 2020
                                                                 Page 5




07/07/20 Continue drafting declaration in support   J. BERKLEY      4.40       1,672.00
         of Anti-SLAPP motion and review,
         analyze documents, prepare exhibits
         regarding same.
07/08/20 Review and analyze Berkley declaration     A. WAIS         6.60       4,587.00
         and exhibits (2.5); revise supporting
         pleadings--notice of motion, request for
         judicial notice; and other declarations
         (2.5); revise memorandum in support of
         motions (1.6)




                                                                        EX. 5       PG. 62
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 63 of 74 Page ID
                                   #:1389




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 419467
Los Angeles, CA 90025
                                                                 August 19, 2020
                                                                 Page 6




07/09/20                                             A. WAIS

                              ); review Berkley
           exhibits and revise Berkley declaration
           (2.4).
07/09/20 Cite check and revise consolidated brief    C BRADLEY      3.00       1,620.00
         in support of motion to dismiss and anti-
         slapp
07/09/20 Review revised Declaration and prepare      E. MOSES       1.80            495.00
         Scare Tactics media exhibits




07/10/20 Revise memorandum to incorporate            A. WAIS        5.30       3,683.50
         client edits (2.3); review Berkley exhibits
         and revise Berkley declaration (2.0);
         revise supporting pleadings (1.0).
07/10/20 Cite check and revise consolidated brief    C BRADLEY      3.40       1,836.00
         in support of motion to dismiss and anti-
         slapp.




                                                                        EX. 5        PG. 63
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 64 of 74 Page ID
                                   #:1390




Propagate Content (AMW)                                            Atty No.: 00436
                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                       Invoice: 419467
Los Angeles, CA 90025
                                                                   August 19, 2020
                                                                   Page 7




07/10/20 Review and revise draft declaration in       J. BERKLEY      3.30       1,254.00
         support of motion to strike (1.5); prepare
         and organize final exhibits regarding
         same (1.8).
07/12/20 Revise and finalize pleadings for filing,    A. WAIS         3.60       2,502.00
         including declarations, motion, request
         for judicial notice, and memorandum.




07/13/20 Revise and finalize pleadings and            A. WAIS         6.30       4,378.50
         declarations for filing.
07/13/20 Proof and revise consolidated brief in       C BRADLEY       2.30       1,242.00
         support of motion to dismiss and anti-
         slapp




                                                                          EX. 5       PG. 64
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 65 of 74 Page ID
                                   #:1391




Propagate Content (AMW)                                               Atty No.: 00436
                                                                      Client ID: 50813
1640 S. Sepulveda Blvd. #300                                          Invoice: 419467
Los Angeles, CA 90025
                                                                      August 19, 2020
                                                                      Page 8

07/13/20                                                 E. MOSES
                            prepare Healey Decl and
              exhibit for filing (0.5)


                  ; prepare revised Healey Declaration
              and Exhibit for fining (0.8);




07/13/20 Proofread and finalize declaration,             J. BERKLEY      2.90       1,102.00
         exhibits regarding motion to strike (2.9).

Less 15% Courtesy Discount                                                         (13,407.45)

Total Fees:                                                                       $75,975.55




                                                                             EX. 5       PG. 65
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 66 of 74 Page ID
                                   #:1392




Propagate Content (AMW)                                             Atty No.: 00436
                                                                    Client ID: 50813
1640 S. Sepulveda Blvd. #300                                        Invoice: 419467
Los Angeles, CA 90025
                                                                    August 19, 2020
                                                                    Page 9

Billing Summary

Name                               Hours               Rate              Fees

A. WAIS                                    hours at   $695.00   =
G. NOURAFCHAN                              hours at   $595.00   =
C BRADLEY                                  hours at   $540.00   =
J. BERKLEY                                 hours at   $380.00   =
E. MOSES                                   hours at   $275.00   =


SUMMARY TOTALS



Costs Advanced and In-House Services:




          Total Costs:

          Total Fees & Costs:




                                                                           EX. 5       PG. 66
   Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 67 of 74 Page ID
                                    #:1393


MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




Propagate Content (AMW)                                                                            Atty No.: 00436
                                                                                                   Client ID: 50813
1640 S. Sepulveda Blvd. #300                                                                       Invoice: 420297
Los Angeles, CA 90025
                                                                                                   September 4, 2020


LEGAL SERVICES RENDERED through August 31, 2020

Re:       Hallock Matter
          Disbursements and charges per attached

Less 15% courtesy discount:
Subtotal - current charges:

Prior balance due:

TOTAL DUE:




Outstanding Invoice (s):                                 Date         Invoice                   Amount

                                                        07/16/20      417900




                                                                   2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                                   Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                             EX. 5           PG. 67
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 68 of 74 Page ID
                                   #:1394




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 420297
Los Angeles, CA 90025
                                                                 September 4, 2020
                                                                 Page 2


Hallock Matter

Fees through August 31, 2020:

08/03/20 Review and analyze plaintiffs' opposition A. WAIS          0.80            556.00
         papers.
08/04/20 Review and analyze opposition               A. WAIS        0.80            556.00
         pleadings.




08/05/20 Review and analyze opposition briefs and A. WAIS           5.60       3,892.00
         case law cited therein (4.0); outline
         arguments for reply and begin drafting
         reply (1.6)
08/05/20 Conduct legal research regarding proper     C BRADLEY      1.50            810.00
         opinion testimony to support reply brief.
08/06/20 Review and analyze anti-SLAPP               A. WAIS        4.20       2,919.00
         opposition and draft reply brief in support
         of anti-SLAPP
08/06/20 Conduct legal research regarding            C BRADLEY      0.50            270.00
         Plaintiff's use of expert testimony.
08/07/20 Review and analyze opposition papers,       A. WAIS        4.20       2,919.00
         including evidentiary objections (2.0);
         draft and revise reply papers (2.2)




08/08/20 Draft and revise reply brief                A. WAIS        3.80       2,641.00



                                                                        EX. 5        PG. 68
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 69 of 74 Page ID
                                   #:1395




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 420297
Los Angeles, CA 90025
                                                                  September 4, 2020
                                                                  Page 3

08/10/20 Review and analyze opposition papers         A. WAIS        2.40       1,668.00
         and cases cited therein (1.4); draft reply
         brief (1.0)
08/10/20 Confer with A. Wais regarding response       C BRADLEY      0.30            162.00
         to Plaintiff's evidentiary objections to
         Berkley declaration.
08/10/20 Confer with A. Wais regarding                C BRADLEY      0.40            216.00
         evidentiary objections to Hallock
         declaration.
08/10/20 Prepare response to Plaintiff's evidentiary C BRADLEY       1.20            648.00
         objections to Berkley declaration.
08/11/20 Review and analyze case law re: anti-        A. WAIS        3.60       2,502.00
         SLAPP standard (1.7) and draft reply
         brief section re: anti-SLAPP statute (1.9)
08/11/20 Prepare response to Plaintiff's evidentiary C BRADLEY       1.50            810.00
         objections to Berkley declaration.
08/12/20 Review and analyze case law re: anti-        A. WAIS        2.90       2,015.50
         SLAPP standards (2.7) and draft reply
         brief re: anti-SLAPP arguments (1.2).




08/13/20 Revise reply brief                           A. WAIS        2.00       1,390.00




08/13/20 Conduct legal research regarding free        C BRADLEY      2.50       1,350.00
         speech prong of anti-SLAPP statute.




                                                                         EX. 5        PG. 69
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 70 of 74 Page ID
                                   #:1396




Propagate Content (AMW)                                          Atty No.: 00436
                                                                 Client ID: 50813
1640 S. Sepulveda Blvd. #300                                     Invoice: 420297
Los Angeles, CA 90025
                                                                 September 4, 2020
                                                                 Page 4




08/14/20 Prepare response to Plaintiff's evidentiary C BRADLEY      3.30       1,782.00
         objections to Berkley declaration.




08/17/20 Draft and revise consolidated reply brief   A. WAIS        4.90       3,405.50




08/18/20 Draft and revise consolidated reply brief   A. WAIS
         in support of motions (2.1); review and
         analyze case law for reply brief (1.5);



08/18/20 Prepare evidentiary objections to Hallock C BRADLEY        2.70       1,458.00
         declaration.




                                                                        EX. 5        PG. 70
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 71 of 74 Page ID
                                   #:1397




Propagate Content (AMW)                                        Atty No.: 00436
                                                               Client ID: 50813
1640 S. Sepulveda Blvd. #300                                   Invoice: 420297
Los Angeles, CA 90025
                                                               September 4, 2020
                                                               Page 5

08/19/20 Draft and revise consolidate brief in      A. WAIS       7.90       5,490.50
         support of motions (7.0); draft and revise
         application to file a consolidate brief
         (0.9)
08/19/20 Conduct legal research to support reply   C BRADLEY      2.60       1,404.00
         brief.
08/19/20 Prepare evidentiary objections to Hallock C BRADLEY      2.80       1,512.00
         Declaration.




08/20/20 Draft and revise reply brief in support of A. WAIS       4.10       2,849.50
         motions (1.5); revise responses to
         evidentiary objections (1.5); draft and
         finalize for filing application to file
         consolidate brief (0.3); review and
         analyze opposition to consolidated brief
         (0.2); draft and finalize for filing reply in
         support of consolidated brief (0.6).
08/20/20 Prepare evidentiary objections to Hallock C BRADLEY      2.50       1,350.00
         declaration.




                                                                      EX. 5        PG. 71
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 72 of 74 Page ID
                                   #:1398




Propagate Content (AMW)                                           Atty No.: 00436
                                                                  Client ID: 50813
1640 S. Sepulveda Blvd. #300                                      Invoice: 420297
Los Angeles, CA 90025
                                                                  September 4, 2020
                                                                  Page 6




08/21/20 Draft and revise reply brief and             A. WAIS        4.10       2,849.50
         supporting pleadings.
08/21/20 Prepare evidentiary objections to Hallock C BRADLEY         2.80       1,512.00
         declaration.




08/21/20 Revise response to Plaintiff's evidentiary   C BRADLEY      2.00       1,080.00
         objections to Berkley declaration.




08/22/20 Cite check portion of reply brief            C BRADLEY      6.50       3,510.00
         addressing Plaintiff's state law claims.




                                                                         EX. 5        PG. 72
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 73 of 74 Page ID
                                   #:1399




Propagate Content (AMW)                                                Atty No.: 00436
                                                                       Client ID: 50813
1640 S. Sepulveda Blvd. #300                                           Invoice: 420297
Los Angeles, CA 90025
                                                                       September 4, 2020
                                                                       Page 7




08/24/20 Revise and finalize reply papers for         A. WAIS             7.60       5,282.00
         filing, including incorporating client
         comments.
08/24/20 Revise evidentiary objections to Hallock     C BRADLEY           1.00            540.00
         declaration.




Less 15% Courtesy Discount

Total Fees:



Billing Summary

Name                                    Hours              Rate             Fees

A. WAIS                                           hours at $695.00 =
G. NOURAFCHAN                                     hours at $595.00 =
C BRADLEY                                         hours at $540.00 =


SUMMARY TOTALS




                                                                              EX. 5        PG. 73
  Case 2:20-cv-02726-CJC-MAA Document 48-1 Filed 10/08/20 Page 74 of 74 Page ID
                                   #:1400




Propagate Content (AMW)                                      Atty No.: 00436
                                                             Client ID: 50813
1640 S. Sepulveda Blvd. #300                                 Invoice: 420297
Los Angeles, CA 90025
                                                             September 4, 2020
                                                             Page 8


Costs Advanced and In-House Services:




          Total Costs:

          Total Fees & Costs:




                                                                    EX. 5        PG. 74
